UNITED STATES DISTRICT COURT
THE EASTERN DISTRICT OF NEW YORK

 

a x
HAESEUNG JOUNG,
AMENDED VERIFIED
Plaintiff, COMPLAINT CIVIL ACTION
-against- No. 18-CV-3451

MANSI A. PATEL, SWATI PATEL and AMIT
PATEL,

Defendants.

x

 

Plaintiff, HAESEUNG JOUNG by his attorneys, LAW OFFICE OF GARY S. PARK,
P.C., complaining of the Defendants, respectfully alleges, upon information and belief that:
1. At all times herein mentioned, Plaintiff HAESEUNG JOUNG was, and still is, a
resident of the County of Queens, City and State of New York.
2. At all times herein mentioned, Defendant MANSI A. PATEL was, and still is, a
resident of the County of Mortis, State of New Jersey.
3. At all times herein mentioned, Defendant SWATI PATEL previously incorrectly sued
as MANSI SWATI was, and still is, a resident of the County of Morris, State of New Jersey.
4, At all times mentioned, Defendant AMIT PATEL was and still is a resident of the
County of Morris, State of New Jersey.
5. At all times herein mentioned, Defendant MANSI A. PATEL was the owner of an

Acura MDX motor vehicle bearing New Jersey State registration number STH9SJ.

2922 GP/ml
6. At all times herein mentioned, Defendant SWATI PATEL was the owner of an Acura
MDX motor vehicle bearing New Jersey State registration number STH9S5J.
7. At all times herein mentioned, Defendant AMIT PATEL was the owner of an Acura
MDX motor vehicle bearing New Jersey State registration number STH9S5J.

8. At all times herein mentioned, Defendant MANSI A. PATEL managed the aforesaid

motor vehicle.

9. At all times herein mentioned, Defendant SWATI PATEL managed the
aforementioned motor vehicle.

10. Atall times herein mentioned, Defendant AMIT PATEL managed the aforementioned
motor vehicle.

11. At all times herein mentioned, Defendant MANSI A. PATEL maintained the
aforementioned motor vehicle.

12. At all times herein mentioned, Defendant SWATI PATEL maintained the

aforementioned motor vehicle.

13. At all times herein mentioned, Defendant AMIT PATEL maintained the
aforementioned motor vehicle.
14. At all times herein mentioned, Defendant MANSI A. PATEL controlled the
aforementioned motor vehicle.

15. At all times herein mentioned, Defendant SWATI PATEL controlled the

aforementioned motor vehicle.

2922 GP/ml
16. At all times herein mentioned, Defendant AMIT PATEL controlled
aforementioned motor vehicle.

17. At all times herein mentioned, Defendant MANSI A. PATEL operated
aforementioned motor vehicle.

18. At all times herein mentioned, Defendant MANSJ A. PATEL operated
aforementioned motor vehicle with the knowledge of Defendant SWATI PATEL.

19. At all times herein mentioned, Defendant MANSI A. PATEL operated
aforementioned motor vehicle with the knowledge of Defendant AMIT PATEL.

20. At all times herein mentioned, Defendant MANSI A. PATEL operated
aforementioned motor vehicle with the permission of the Defendant SWATI PATEL.
21. At all times herein mentioned, Defendant MANSI A. PATEL operated
aforementioned motor vehicle with the permission of the Defendant AMIT PATEL.

22. At all times herein mentioned, Defendant MANSI A. PATEL operated
aforementioned motor vehicle with the consent of the Defendant AMIT PATEL.

23. At all times herein mentioned, Defendant MANSI A. PATEL operated

aforementioned motor vehicle with the consent of the Defendant SWATI PATEL.

the

the

the

the

the

the

the

the

24. On or about March 8, 2017, Defendant MANSI A. PATEL was operating the vehicle

owned by Defendant SWATI PATEL.

25. Onor about March 8, 2017, Defendant MANSI A. PATEL was operating the vehicle

owned by Defendant AMIT PATEL.

2922 GP/ml
26. On or about March 8, 2017, Defendant MANSI A. PATEL was operating the
aforesaid Acura motor vehicle.

27. On or about March 8, 2017, Plaintiff HAESEUNG JOUNG was operating a 2013
Nissan motor vehicle bearing New Jersey State Plate number WS7GWU.

28. Onor about March 8, 2017, the motor vehicle owned by Defendant SWATI PATEL
and operated by Defendant MANSI A. PATEL and the motor vehicle operated by Plaintiff
HAESEUNG JOUNG were in contact.

29. Onor about March 8, 2017, the motor vehicle owned by Defendant AMIT PATEL
and operated by Defendant MANSI A. PATEL and the motor vehicle operated by Plaintiff
HAESEUNG JOUNG were in contact.

30. On or about March 8, 2017, the motor vehicle owned and operated by Defendant

MANSI A. PATEL and the motor vehicle operated by Plaintiff HAESEUNG JOUNG were
in contact.

31. On or about March 8, 2017 and at all times herein mentioned, the occurrence
mentioned herein took place at or near the Northern Boulevard, approximately 15 feet East of
221 Street, in the County of Queens, City and State of New York.

32. The aforesaid occurrence was caused wholly and solely by reason of the negligence of
the Defendants without any fault or negligence on the part of the Plaintiff contributing
thereto.

33. Defendants were negligent, careless and reckless in the ownership, operation,

management, maintenance, supervision, use and control of the aforesaid vehicle and the

2922 GP/ml
Defendants were otherwise negligent, careless and reckless under the circumstances then and
there prevailing.
34.  Asaresult of the aforesaid contact, Plaintiff HAESEUNG JOUNG was injured.

35. By reason of the foregoing, Plaintiff HAESEUNG JOUNG sustained severe and

permanent personal injuries.
36. Plaintiff HAESEUNG JOUNG was otherwise damaged.
37. Plaintiff HAESEUNG JOUNG sustained serious injuries as defined by 5102(d) of the
Insurance Law of the State of New York.
38. Plaintiff HAESEUNG JOUNG sustained serious injuries and economic loss greater
than basic economic loss as defined by 5104 of the Insurance Law of the State of New York.
39. This action falls within one or more of the exceptions set forth in C.P.L.R. 1602.
40. By reason of the foregoing, Plaintiff HAESEUNG JOUNG has been damaged in a
sum that exceeds the jurisdictional limits of all lower courts which would otherwise have
jurisdiction.

WHEREFORE, Plaintiff demands judgment against the Defendants herein, in a sum
exceeding the jurisdictional limits of all lower courts, which would otherwise have

jurisdiction, together with the costs and disbursements of this action.

Dated: Queens, New York
April 29, 2019

 

 

BE
Yosf Lee, Esq LZ

2922 GP/ml
Case 1:18-cv-03451-NG-SMG Document18 Filed 06/21/19 Page 6 of 7 PagelD #: 96

f

PLAINTIFF'S VERIFICATION
STATE OF NEW YORK
SS:

COUNTY OF QUEENS

HAESEUNG JOUNG, being duly sworn, says:

I am the Plaintiff in the action herein: I have read the annexed AMENDED VERIFIED
COMPLAINT and know the contents thereof, and the same are true to my knowledge, except
those matters therein which are stated to be alleged upon information and belief, and as to those
matters I believe them to be true. My belief as to those matters therein not stated upon knowledge,

is based upon facts, records, and other pertinent information contained in my personal files.

DATED: ueens, New York
30, 2019
ae

 

HAESEUNG JOUNG

Sworn to before me this Bo day of 4 re , 2019

 
UNITED STATES DISTRICT COURT
THE EASTERN DISTRICT OF NEW YORK No. 18-CV-3451
HAESEUNG JOUNG,

Plaintiff,

-against-

MANSI A. PATEL, SWATI PATEL and AMIT
PATEL,

Defendants.

 

AMENDED VERIFIED COMPLAINT

 

LAW OFFICES OF GARY S. PARK, P.C.
Attorneys for Plaintiff
HAESEUNG JOUNG
Office & P.O. Address
39-01 Main Street — Suite 608
Flushing, New York 11354
(718) 445-1300

TO:

 

Service of a copy of the within is hereby admitted.

Dated:

 

Attorneys for

 

CERTIFICATION
I hereby certify that, to the best of my knowledge, information and belief, the presentation of AMENDED VERIFIED
COMPLAINT and the contentions therein are not frivolous as defined in Subsection (c) of Section 130-1.1 of the Rules of the Chief
Administrator (22NYCRR).

Dated: Queens, New York
April 29, 2019

 

As Designated Above

2922 GP/ml
